Citation Nr: 0619618	
Decision Date: 07/06/06    Archive Date: 07/13/06

DOCKET NO.  03-35 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Counsel




INTRODUCTION

The veteran served on active duty from May 1981 to September 
2002.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from an October 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.

Review of the claims file appears to indicate that the 
veteran has filed pending claims for the following matters: 
entitlement to service connection for a left knee disorder, 
including arthritis (filed in May 2004); whether there was 
clear and unmistakable error in a September 2003 rating 
decision that denied entitlement to initially higher ratings 
for several newly service-connected myoclonus disabilities 
(filed in November 2004); and entitlement to service 
connection for a left shoulder disorder (filed in June 2002 
and refiled in November 2004).  As these issues have not yet 
been adjudicated and properly appealed, however, the Board 
does not have jurisdiction over the claims, and therefore 
refers the matters back to the RO for appropriate action.  
See 38 C.F.R. §§ 20.200-20.202 (2005).  


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claim.

2.  The competent medical and credible lay evidence of record 
indicates that the veteran has characteristic prostrating 
migraine headache attacks that occur on an average of once a 
month; this evidence does not demonstrate, however, that the 
veteran experiences very frequent completely prostrating and 
prolonged migraine headache attacks which are productive of 
severe economic inadaptability.  



CONCLUSION OF LAW

The criteria for the assignment of an initial 30 percent 
evaluation, but not greater, for migraine headaches are met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
4.3, 4.124a, Diagnostic Code 8100 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Board finds that with respect to this claim, VA has met 
all statutory and regulatory notice and duty to assist 
provisions as related to the Veterans Claims Assistance Act 
of 2000 (VCAA) and other applicable law.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2005); see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

To that end, letters from the RO to the veteran, dated in 
January 2004 and November 2004, satisfied the VCAA's duty to 
notify provisions for the pending appeal.  Through these 
communications, the RO informed the veteran that it was 
ultimately his responsibility to give VA any evidence 
pertaining to his claim for a higher initial rating for his 
newly-service-connected migraine headaches, and these letters 
further indicated that he should give VA any relevant 
information or evidence in his possession.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2005); 
Quartuccio, supra.

In addition, the Board observes that because the veteran's 
initial claim for service connection for migraine headaches 
was already allowed via the October 2002 rating decision, 
that claim was granted and thus substantiated under 
applicable law.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Thereafter, in a February 2003 notice of 
disagreement, the veteran requested a higher initial 
evaluation for his newly service-connected disability, and he 
is now presumed to be seeking the maximum available benefits.  
Id.; see also AB v. Brown, 6 Vet. App. 35 (1993).  
Accordingly, in September 2003, the RO properly issued a 
statement of the case to the veteran that contained, in 
pertinent part, the applicable criteria for establishing a 
higher rating for migraine headaches.  See 38 U.S.C.A. 
§§ 5103A, § 7105(d) (West 2002).  As well, the aforementioned 
VCAA letters provided applicable notice for this claim.  
Therefore, the Board finds that with respect to this appeal, 
VA complied with the procedural statutory requirements of 
38 U.S.C.A. § 5104(b) (West 2002) and 38 U.S.C.A. § 7105(d), 
as well as the regulatory requirements of 38 C.F.R. 
§ 3.103(b) (2005).  See also Dingess/Hartmann, supra.

Although the veteran did not receive notice of the 
requirements for the assignment of an effective date for any 
award of an increased rating in his case, in the decision 
below, the Board has decided to grant him an initial 
increased rating from 10 to 30 percent.  As such, on remand, 
the RO will then duly provide him with notice of the 
necessary requirements for the assignment of an effective 
date for this award.  As well, because the Board has declined 
to award any rating higher than 30 percent in this case, the 
RO will not assign an effective date for that portion of the 
claim, and so any VA notice error with respect to that 
portion of the claim is harmless to the veteran.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Moreover, under the VCAA, VA also has a duty to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2005).  In this regard, the veteran's service medical 
records are associated with the claims file, as are all 
pertinent private and VA medical treatment records identified 
and/or provided by the veteran.  As well, the veteran was 
provided with VA examinations in support of his claim.  See 
38 C.F.R. § 3.159(c)(4) (2005).  

Therefore, as there is no indication that any VA failure to 
provide additional notice or assistance to the veteran 
reasonably affects the outcome of this case, the Board finds 
that any such error is harmless.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d. 
1328 (Fed. Cir. 2006).  Thus, the case is ready for appellate 
review.


Applicable Law

Disability ratings are intended to compensate reductions in 
earning capacity as a result of a specific service-connected 
disability.  The ratings are intended, as far as can 
practicably be determined, to compensate for the average 
impairment of earning capacity resulting from such disability 
in civilian occupations.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2005).  Evaluation of a 
service-connected disability requires review of the entire 
medical history regarding the disability.  38 C.F.R. §§ 4.1, 
4.2 (2005).  It is also necessary to evaluate the disability 
from the point of view of the veteran working or seeking 
employment, 38 C.F.R. § 4.2, and to resolve any reasonable 
doubt regarding the extent of the disability in his favor.  
38 C.F.R. § 4.3 (2005).  If there is a question as to which 
evaluation to apply, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. 
§ 4.7 (2005).

The Board observes that the veteran first expressed 
disagreement with the original assignment of a disability 
rating following the award of service connection for his 
migraine headaches.  As such, the severity of this disability 
will be considered during the entire claim period from the 
initial assignment of the disability rating to the present, 
as will the potential applicability of staged ratings.  See 
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

The veteran is currently in receipt of a 10 percent 
evaluation for migraine headaches under Diagnostic Code (DC) 
8100.  Under this code, a 10 percent rating is assigned when 
there is evidence of characteristic prostrating attacks 
averaging one in two months over the last several months.  A 
30 percent evaluation is warranted when there is evidence of 
characteristic prostrating attacks occurring on an average of 
once a month over the last several months.  A maximum 50 
percent schedular evaluation is available when there is 
evidence of very frequent completely prostrating and 
prolonged attacks which are productive of severe economic 
inadaptability.  38 C.F.R. § 4.124a (2005).

The Board has reviewed VA's Schedule for Rating Disabilities 
(Rating Schedule) in order to identify other diagnostic codes 
that may apply to afford the veteran a rating in excess of 10 
percent in this case.  Notably, however, DC 8100 is 
specifically tailored to the evaluation of migraine 
headaches, and so it appears to be the most appropriate for 
consideration of the severity of this service-connected 
disability.  The Board further observes that there does not 
appear to be another similar diagnostic code contained in the 
Rating Schedule so as to be used to rate this disability by 
analogy.  38 C.F.R. Part 4.

Analysis of the Claim

For the reasons that follow, because the competent and 
credible evidence as to the frequency of characteristic 
prostrating migraine headache attacks is (at a minimum)  in a 
state of relative equipoise, the Board has decided to grant 
the claim for a higher initial evaluation, via the assignment 
of a 30 percent rating.  38 U.S.C.A. §§ 1155, 5107(b); 
38 C.F.R. §§ 3.102, 4.3, 4.124a, DC 8100.  The assignment of 
an evaluation in excess of that amount at this time, however, 
is not warranted, as the evidence as to migraine headache 
frequency and severity at that level preponderates against 
the claim.  38 C.F.R. § 4.7.  

The evidence available for review includes the veteran's 
service medical records, post-service treatment records from 
a service department hospital, private medical records, VA 
outpatient treatment and examination reports, and statements 
and argument provided by the veteran and his representative 
in support of the claim.  In reaching its decision herein, 
the Board has carefully reviewed, considered, and weighed the 
probative value of all of the evidence now contained in the 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting its decision, it is not 
required to discuss each and every piece of evidence in a 
case.  The relevant evidence, including that submitted by the 
veteran, however, will be addressed and/or summarized where 
appropriate.  

The veteran served on active duty from May 1981 to September 
2002.  Following his in-service diagnosis, the veteran's 
service medical records reflect a consistent need for 
treatment and medicinal control of migraine headaches, as 
well as a need for occasional hospital evaluation and duty 
restriction.  

A November 2000 service hospital report noted that the 
veteran was having three headache episodes per week before 
beginning the use of Atenolol, but that as of the time of 
that evaluation, he was no longer having any headaches.  A 
May 2001 report of medical history noted that the veteran was 
using both Imitrex and Atenolol for mitigation of his 
migraines.  An August 2001 occupational health examination 
report noted that the veteran had migraines, but that they 
were under control with medication.  Then, November 2001 and 
December 2001 treatment records noted that the veteran had 
been doing well from May to November of that year, when he 
had a really bad migraine spell (lasting at least six days) 
that eventually required the use of Demerol.  (Additional 
medical records from 2000 and 2001 indicate that he was 
prescribed Demerol for use on other occasions as well, and 
that he was also occasionally placed on limited duty because 
of his headaches.)  Thereafter, a May 2002 medical 
examination report for retirement noted that he had chronic 
migraines that occurred twice a week and lasted for about 
three days.

The veteran then filed his claim for service connection for 
migraine headaches in June 2002, shortly before his service 
discharge.  At an initial July 2002 VA general medical 
examination, he indicated that he had had headaches for as 
long as he could remember, but did not start tracking them 
until about 1993, and did not really seek medical treatment 
for them until 1998.   He advised that he experienced 
migraines approximately once a month, and that he used 
Atenolol as a daily prophylaxis, but Imitrex for bad 
headaches (on an as needed basis, but about once a month).  
At a July 2002 VA mental disorders examination, the veteran 
reported that his migraine headaches began around 1995, and 
advised that each time he had a migraine, he usually lost 
three days from work during its occurrence.  The examiner 
diagnosed nonprostrating mixed muscle tension, sinus, and 
migraine headaches.    

April 2003 VA medical records noted that the veteran's 
headache frequency was occasional but recurrent, and he was 
requested to keep a log of his attacks.  His condition was 
varyingly described as fairly stable to stable.  During an 
August 2003 VA medical evaluation, he was noted to have a 
migraine headache.

At an October 2003 VA general medical examination, the 
veteran reported that he was employed full-time, and that he 
had missed no work over the last 12 months because of any of 
his medical problems (including migraine headaches).  He 
reported a history of weekly headaches, and noted that they 
had occurred as follows: eight in July 2003; eight in August 
2003; and nine in September 2003.  He advised that he used 
Imitrex to treat most of these headaches, but that on four 
occasions, he had to additionally use Amerge (which the 
examiner stated was indicative of a severe headache).  The 
veteran also used Atenolol on a daily basis.  

On his November 2003 substantive appeal form, the veteran 
advised that his use of Imitrex and Amerge at the onset of a 
migraine does not prevent or reduce the frequency of headache 
occurrence.  He added, however, that these medicines limit 
the severity of his headaches so that he is not so 
incapacitated that he has to miss work, undergo bed rest, or 
receive a Demerol shot (which would also send him home from 
work for the day).

A mid-November 2003 VA treatment record contained a log of 
the veteran's daily headaches as follows: nine days in July 
2003, with four uses of Amerge; eight days in August 2003 
(with use of Imitrex only); 10 days in September 2003, with 
six uses of Amerge; five days in October 2003, with one use 
of Amerge, and two days of headaches as of mid-November 2003 
(with use of Imitrex only).  

A December 2003 service department hospital record noted that 
the veteran had had headaches for the last three days, with 
no improvement after the use of Imitrex.  The diagnosis was a 
sinus headache.

Private treatment records from G.T., M.D., noted that the 
veteran's migraine headaches were stable as of February 2004.  
In May 2004, however, Dr. T. noted the veteran's report of 
migraines occurring once a week, and advised him of the need 
to be on suppressive therapy.  He revised the veteran's 
prescriptions to twice-daily use of Metoprolol (for migraine 
prevention), with use of Imitrex and Relpax (as needed at the 
onset of a headache).  

In a May 2004 statement, the veteran reported that he used 
migraine medication once or twice a week, and at least four 
times a month, to stave off headaches.

At a March 2005 VA general medical examination, the examiner 
noted that the veteran was a full-time employee and did not 
miss any work because of his claimed conditions (including 
migraine headaches).  The veteran reported that his migraines 
were well-controlled with daily medication (Metoprolol), but 
that he still had a breakthrough migraine headache requiring 
use of other medication about once a week.  The examiner's 
diagnosis was migraine cephalgia, treated with daily beta 
blocker therapy and requiring breakthrough medications one 
time weekly.  

Therefore, in light of a thorough review of all of the 
competent medical and credible lay evidence of record as 
summarized above, the Board finds that the  frequency and 
severity of the veteran's migraine headaches more nearly 
approximates the criteria required for the assignment of an 
initial 30 percent evaluation under 38 C.F.R. § 4.124a, DC 
8100.  See also 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 
4.3, 4.7 (2005).  The Board notes that although the July 2002 
VA examiner classified the veteran's headaches as 
nonprostrating, the October 2003 VA examiner advised that 
when the veteran had to use Amerge (or now, Relpax) to 
control his headaches, because those headaches were severe in 
nature.  As such, the evidence is in equipoise as to whether 
the veteran's headaches equate to "characteristic 
prostrating attacks."  The Board finds that the competent 
medical and credible lay evidence of record indicates that 
the veteran likely experiences a prostrating equivalent 
migraine headache (severe) on average of once a month.  Thus, 
resolving all reasonable doubt in the veteran's favor, the 
Board concludes that the evidence of record supports a 
finding that the veteran has suffered, on average, at least 
one prostrating attack per month (as occurring over the last 
several months).

The Board cannot find, however, that the veteran's migraine 
headaches currently warrant the 50 percent maximum evaluation 
available under DC 8100.  In order to assign this rating, 
there must be evidence that is sufficiently indicative of 
very frequent, prolonged, completely prostrating migraine 
headache attacks that are productive of severe economic 
inadaptability.  See 38 C.F.R. § 4.124a.  First, the Board 
believes that the competent medical and credible lay evidence 
of record simply does not suggest that the veteran's current 
migraine headache frequency and severity pattern meets the 50 
percent rating criteria as above-described.  More 
importantly, however, the Board finds that the veteran's 
current headaches clearly are not the cause of severe 
economic inadaptability.  Although he may have occasionally 
been on limited duty and/or hospital evaluation during 
service because of his headaches, the record reflects that 
the veteran continued to be able to perform his duties until 
his retirement, and his ability to do so in spite of his 
migraines was also noted by a September 2000 service 
physician.  As well, since his service discharge, the veteran 
has consistently stated that he remains employed full-time, 
and experiences no lost time from work as a result of his 
headaches.  The Board recognizes the veteran's argument that 
but for the use of his medications, he would likely miss a 
lot of time from work.  However, the rating criteria of DC 
8100 do not contemplate any level of disability that would be 
present but for the use of medication.  The Board also notes 
that the veteran, at this time, is still ultimately able to 
self-treat his symptoms on most occasions, and apparently has 
not reached a level of symptomatology that would convince him 
- regardless of admittedly important considerations as time, 
cost, or convenience - that he must seek more frequent 
medical consultation or more extensive medical treatment.  In 
light of these facts, the Board finds that the pertinent 
evidence of record as to the severity of the veteran's 
migraine headaches more nearly approximates the criteria for 
the assignment of a 30 percent (and not 50 percent) 
evaluation under 38 C.F.R. § 4.124a, DC 8100.  38 C.F.R. 
§ 4.7.  

Accordingly, the Board concludes that a 30 percent initial 
rating, but no more, is warranted for this disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.124a, DC 8100.

Finally, the Board has also contemplated extraschedular 
evaluation in this case, but holds that there has been no 
showing that the veteran's migraine headaches have: 
(1) caused marked interference with employment beyond the 
interference contemplated in the now-assigned rating; (2) 
necessitated frequent periods of hospitalization; or (3) 
otherwise rendered impracticable the regular schedular 
standards.  In the absence of factors suggesting an unusual 
disability picture, further development in keeping with the 
actions outlined in 38 C.F.R. § 3.321(b)(1) (2005) is not 
warranted.  See 38 C.F.R. § 4.1; Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial evaluation of 30 percent, but not greater, for 
migraine headaches is granted, subject to the laws and 
regulations governing the payment of monetary benefits.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


